Title: From Benjamin Franklin to William Jones, 17 March 1783
From: Franklin, Benjamin
To: Jones, William


Dear Friend,
I duly received your obliging Letter of Nov. 15: You will have since learnt how much I was then and have been continually engag’d in public Affairs, and your Goodness will excuse my not having answered sooner. You announc’d your intended Marriage with my much respected Friend Miss Anna Maria, which I assure you gave me great Pleasure, as I cannot conceive a Match more likely to be happy, from the amiable Qualities each of you possess so plentifully. You mention its taking place as soon as a prudent Attention to worldly Interests would permit. I just now learn from Mr Hodgson, that you are appointed to an honourable & profitable Place in the Indies; so I expect now soon to hear of the Wedding, and to receive the Profile. With the good Bishop’s Permission I will join my Blessing with his; adding my Wishes that you may return from that corrupting Country with a great deal of Money honestly acquir’d, and with full as much Virtue as you carry out with you.

The Engraving of my Medal, which you know was projected before the Peace, is but just finished. None are yet struck in hard Metal, but will be in a few Days: In the mean time having this good Opportunity by Mr Penn, I send you one of the Epreuves. You will see that I have profited of some of your Ideas, and adopted the Mottos you were so kind as to furnish.
I am at present quite recover’d from my late Illness, and flatter my self that I may in the ensuing Summer be able to undertake the Trip to England, for the Pleasure of seeing once more my dear Friends there, among whom the Bishop & his Family stand foremost in my Estimation & Affection.
I thank you much for your good Wishes respecting me. Mine for your Welfare & Prosperity are not less earnest and sincere; being with great Truth, Dear Sir, Your affectionate Friend & most obedient Servant.
B Franklin

Please to present my Respects to the Club. I always remember with Pleasure the agreable Hours I had the Happiness of Spending with them.—
W Jones, Esqr

 
Notations in different hands: From Benj. Franklin / Franklin March 1783
